Citation Nr: 1760603	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-44 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus. 

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated that his current hearing loss and tinnitus are connected to noise exposure while in service.  In his July 2012 notice of disagreement, the Veteran stated that he suffered noise exposure due to working in close proximity to diesel powered generators while stationed in Korea, and provided photographs of himself working in close proximity with those diesel generators.  Additionally, in his October 2017 Board hearing, the Veteran indicated he suffered noise exposure while stationed in Fort Knox in connection with rifle ranges and tanks.  The Veteran's DD 214 indicates that the Veteran's military occupational specialty (MOS) was chemical equipment repairman, and his service personnel records indicate he underwent basic combat training in Fort Knox prior to being assigned to the 25th Chemical Corps in Korea.  The Veteran has stated that he currently suffers from hearing loss and tinnitus, and submitted a December 2016 audiogram from Miracle Ear indicating that he has a current hearing loss disability.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus disorders.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his October 2017 Board hearing, the Veteran further stated that he first sought treatment for his hearing loss in 2010 from Miracle Ear.  While the Veteran provided VA with a copy of a December 2016 audiogram from Miracle Ear, no other records from Miracle Ear have been associated with the claims file.  

With regard to service connection for prostate cancer, the Veteran claims he may have been exposed to Agent Orange while stationed in Korea with the 25th Chemical Corps; the Veteran indicated that to the best of his knowledge, he was not stationed on the Korean Demilitarized Zone (DMZ).  According to the VA Benefits Adjudication Procedure Manual Rewrite (M21-1MR), if a claimant alleges that he was exposed to herbicides in locations other than Korean DMZ, Vietnam, or Thailand, then VA must attempt to ascertain "the approximate dates, location, and nature of the alleged exposure."  M21-1MR, pt. IV, subpt. ii, ch. 1, § H.7.a.  VA must then follow a formal fact-finding algorithm that ensures that the claimant's allegations are fully investigated.  Id.  In all cases, if VA is unable to verify the claimed exposure, the matter is referred to a Joint Services Records Research Center (JSRRC) coordinator or directly to the JSRRC.  It does not appear the proper development steps have been taken with respect to the Veteran's claim of possible Agent Orange exposure in Korea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide necessary releases to enable VA to obtain the Veteran's complete treatment records from Miracle Ear.  

2.  Arrange for a VA examination, to include audiological testing, to determine if the Veteran meets the criteria for a hearing loss disability.  If a current hearing loss disability, as defined by VA regulation, is found, the examiner must opine as to whether the current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.

The examiner should also opine as to whether the Veteran's tinnitus is at least as likely as not related to his military service or to his hearing loss (if present).

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss and tinnitus and whether such disorders began during or were initially manifested during military service.  

All opinions must be accompanied by an explanation.  The lack of tinnitus or hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Take development actions outlined in M21-1MR with respect to the Veteran's claim of possible herbicide agent exposure while serving with the 25th Chemical Corps in Korea.  

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




